Pope, Judge.
This court having entered a judgment in the above-styled case at 158 Ga. App. 177 (279 SE2d 482) (1981) reversing the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court sub nom. National Bank of Ga. v. Morris-Weathers Co., 248 Ga. 798 (286 SE2d 17) (1982), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.